Citation Nr: 0725345	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for residuals of a 
total left knee replacement.

2.  Entitlement to service connection for residuals of a 
total right knee replacement. 

3.  Entitlement to an initial compensable rating for 
residuals of bilateral inguinal hernia repairs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
January 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In May 2007, the veteran testified at a local RO hearing 
before the undersigned Acting Veterans Law Judge sitting at 
St. Petersburg, Florida.  A transcript of that proceeding is 
of record.  At that hearing additional evidence was 
submitted, along with a written waiver of initial 
consideration of that evidence by the RO.  Generally see 38 
C.F.R. § 20.1304(c) (2006). 


FINDINGS OF FACT

1.  Despite an acute, transitory, and superficial inservice 
left knee injury, chronic left knee disability is not 
clinically demonstrated until years after service and the 
greater weight of the evidence indicates that it is not 
related to his period of military service.  

2.  Right knee disability is not clinically demonstrated 
until years after service and the greater weight of the 
evidence indicates that it is not related to his period of 
military service.  

3.  There has been no recurrence of either the right or the 
left inguinal hernia since inservice surgery in 1965.  


CONCLUSIONS OF LAW

1.  A left knee disorder, resulting in a total right knee 
replacement, was not incurred or aggravated during active 
service nor did arthritis of the right knee manifest within 
one year of service discharge.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(b) and (d), 
3.307, 3.309 (2006).  

2.  A right knee disorder, resulting in a total right knee 
replacement, was not incurred or aggravated during active 
service nor did arthritis of the right knee manifest within 
one year of service discharge.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(b) and (d), 
3.307, 3.309 (2006).  

3.  An initial compensable rating for residuals of bilateral 
inguinal hernia repairs is not warranted.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.21, 4.114, Diagnostic Code 7338 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran with pre-adjudication, content-
complying VCAA notice on the underlying claims of service 
connection by letter, dated in October 2004.  Where, as here, 
the claim of service connection has been granted and a 
disability rating has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  

Furthermore, with respect to the claim for a compensable 
rating, once a claim of service connection has been 
substantiated, the filing of a notice of disagreement (NOD) 
with the RO's decision as to the assigned ratings does not 
trigger additional notice under 38 U.S.C.A. § 5103(a).  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) is 
no longer applicable in the claims for increase.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO obtained service medical records (SMRs), 
VA records, and private medical records.  The veteran was 
afforded a VA examination.  

At the travel Board hearing it was agreed that the veteran 
would obtain a medical opinion from a private physician.  
Pages 9 and 10 of the transcript of that hearing.  However, 
no such opinion was ever submitted although records of his 
March 2007 total bilateral knee arthroplasties were submitted 
thereafter, together with a waiver of initial RO 
consideration of that evidence.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 

Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131.  Certain chronic 
diseases, including hypertensive vascular disease, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 

Analysis

At the travel Board hearing the veteran testified that he had 
had chronic left knee problems since two inservice injuries 
and that the private physician that performed left knee 
surgery in the 1980s had informed him that he would 
subsequently develop a right knee disability due to the left 
knee disability.  Dr. Z had stated that the inservice left 
knee injury had caused the current left knee disability.  

The SMRs show that the veteran was sent in April 1965 for 
left knee pain but a clinical examination was negative and no 
treatment was given.  He was seen in September 1965 for a 
left knee injury incurred while engaged in intramural 
football but an examination found only a left knee abrasion 
with no injury of the bone or joint.  The wound was cleaned 
and dressed.  The examination for service separation was 
negative for disability of either knee.  

Private clinical records show that a January 2002 right knee 
MRI was conducted after the veteran had fallen.  He 
complained of pain and swelling.  The test revealed 
osteoarthritic changes in that joint and a torn medial 
meniscus.  

Private X-rays of the veteran's knees in March 2002 revealed 
severe tricompartmental arthritis of each knee.  In July 2002 
it was reported that he had had a left knee meniscectomy in 
1984 and had fallen on the right knee in January 2002.  

A disability evaluation was done in February 2003 by R. S. 
M., M.D. at which time it was reported that the veteran had 
had a variety of injuries over the years causing generalized 
aches, pains, and joint dysfunctions.  He had had injuries to 
both knees.  It was commented that he had had a variety of 
joint problems dating to years of wear and tear.

Records of the Golden Orthopaedic Knee and Sports Medical 
Center show that on evaluation in July 2002 the veteran was a 
retired police officer and had had multiple injuries.  In 
July 2003 he underwent a right knee chondroplasty of the 
medial compartment, removal of loose bodies from the right 
knee joint, and a partial synovectomy.  He continued to 
receive treatment for his knees thereafter.  

On VA examination in March 2006, the veteran reported that 
left knee pain had begun in 1965 when he had injured his knee 
playing football.  The onset of his right knee pain dated to 
1968, after he began favoring his left knee and there was no 
history of injury to the right knee during service.  He had 
had left knee surgery in 1980.  His current treatment and 
functional limitations were noted and a physical examination 
was conducted.  X-rays revealed advance bilateral 
degenerative changes and significant joint space narrowing as 
well as patellar spurring.  The examination opined that it 
was less likely than not that the left knee disability was 
caused by or the result of military service because the 
abrasion of the skin indicated only a very minor injury of 
the left knee and so was not likely to have cause a menisceal 
tear that lead to a meniscectomy about 20 years later.  The 
examiner pointed out that the record indicated that the 
veteran had had many injuries as a police officer following 
service.  

Dr. R. Z. reported in November 2006 that the veteran had a 
history of a left knee injury during service.  He had had 
arthroscopic surgery for a torn meniscus.  He had had 
increasing knee pain ever since.  After an examination, the 
diagnosis was degenerative osteoarthritis of both knees.  

The veteran underwent total knee replacements in March 2007.  

Here, the evidence shows no more than an acute, transitory, 
and superficial injury of the left knee during service.  
Chronic disability of either knee is not shown until many 
years after military service.  

The statement of Dr. Zann does relate that (1) the veteran 
had an inservice left knee injury, (2) that the veteran had 
left knee surgery, and (3) that the veteran had had 
increasing pain in both knees ever since.  However, that 
physician did not note the lapse of almost twenty years 
between what the VA examiner described as a superficial 
injury (which is corroborated by the SMRs which note that 
there was no joint injury), and the left knee surgery in the 
1980s.  Rather, it appears that the clinical history related 
by Dr. Z. was that the veteran had left knee surgery during 
or immediately after the inservice injury which is not 
correct.  Accordingly, inasmuch as the factual history and 
premise relied upon by Dr. Z is incorrect, the suggestion in 
his report that the veteran had had increasing pain in both 
knees since service is also incorrect.  

Rather, the opinion of the VA examiner is more consistent 
with the veteran's medical history and, so, must be given 
greater probative value.  While that physician did not opine 
as to whether the veteran's right knee disability is 
secondary to his left knee disability, as is alleged, because 
service connection is not warranted for left knee disability, 
there is no basis for granting secondary service connection 
for the right knee disability.  

As for the veteran's statements and testimony, where, as 
here, the determinative issue involves a question of a 
medical diagnosis or of medical causation, competent medical 
evidence is required to substantiate the claim.  The veteran 
as a layperson is not competent to offer an opinion on a 
medical diagnosis or on medical causation, and consequently 
the statements and testimony do not constitute favorable 
medical evidence in support of the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Increased Rating

Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation. Otherwise, the lower evaluation will be 
assigned. 38 C.F.R. § 4.7.  

Legal Analysis

Here, service connection for residuals of a left inguinal 
hernia was granted by the February 2005 rating decision which 
also assigned an initial noncompensable disability percent 
rating.  In assigning an initial rating, following the award 
of service connection for the disability, separate ratings 
can be assigned for separate periods of time based on the 
facts found -- a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Under 38 C.F.R. § 4.114, DC 7338, an inguinal hernia warrants 
a noncompensable disability rating when not operated upon, 
but remediable or if there is a hernia which is small, 
reducible, or without true hernia protrusion.  If there is a 
recurrent postoperative inguinal hernia which is readily 
reducible and well supported by truss or belt, a 10 percent 
rating is warranted.  If there is a recurrent postoperative 
inguinal hernia which is small or unoperated and 
irremediable, not well supported by a truss or not readily 
reducible, a 30 percent rating is warranted.  If there is a 
large postoperative recurrent inguinal hernia which is not 
well supported under ordinary circumstances and not readily 
reducible, when considered inoperable, a 60 percent rating is 
warranted.  A note to DC 7338 provides that 10 percent is to 
be added for bilateral involvement, provided the second 
hernia is compensable.  This means that the more severely 
disabling hernia is to be evaluated, and 10 percent, only, 
added for the second hernia, if the latter is of compensable 
degree.

The SMRs show that the veteran had a bilateral inguinal 
exploration with removal of a lipoma cord on the right, and 
repair of internal and external rings, bilaterally, in 1965.  
Thereafter, the service separation examination noted only a 
post operative abdominal scar.  

On VA examination in January 2005 the veteran reported that 
for the last 40 years he had had chronic intercurrent right 
groin pain, especially when standing or walking for prolonged 
periods.  He took nonsteroidal anti-inflammatory medication 
as needed with some relief of pain.  Despite the pain he had 
worked for the New York Police Department until 1984 and then 
worked part-time in security until January 2002.  He stated 
that he was now unable to work due to bilateral knee pain and 
intercurrent right groin pain.  He stated he could no longer 
run, jump or do calisthenics required for law enforcement and 
security work.  He denied having bladder, bowel, 
genitourinary or digestive problems.  Physical evaluation was 
deferred.  The impressions were history of surgical removal 
of right inguinal lipoma cord in 1965 with residual post 
operative chronic right groin pain, and a history of surgery 
for relaxed internal and external inguinal rings.  It was 
opined that the right groin pain was less likely than not 
caused by or a result of surgery for right inguinal lipoma 
and relaxed internal and external inguinal rings.  

On evaluation two weeks after the formal January 2005 
examination it was reported that he had done well since his 
inservice surgery and had had no symptomatology.  On physical 
examination he had bilateral inguinal post operative scars.  
The repairs were intact.  There was no mass or lump that was 
palpable by cough, valsalva or squatting.  He was reassured 
that there was no indication for any invasive procedure.  The 
referred pain in the groin could be inguinal ligament strain 
or referred pain from hip arthritis.  He was to be seen by an 
orthopedic surgeon to evaluate his hips.  

On VA examination in March 2006 the veteran complained of 
pain in the right inguinal area when he bent over.  On 
examination there was no recurrence of any hernia.  There was 
no tenderness at the right inguinal area.  

The veteran testified that he does not receive treatment for 
disability related to his past inservice hernias but 
testified that he has pain in the right inguinal area when he 
bends over.  

In sum, since the inservice surgery, there has been no 
additional recurrence of the any inguinal hernia.  
Accordingly, even though the veteran had bilateral inguinal 
surgery during service, because there has been no recurrence 
of either inguinal hernia, neither the right nor the left 
inguinal hernia surgical residuals are compensable and, so, 
10 percent may not be added pursuant to the note to 
Diagnostic Code 7338. 

Extraschedular Rating

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the evidence 
does not indicate the presence of the required frequent 
hospitalization or marked interference with employment.  So, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board finds no basis 
to refer this case for consideration of an extraschedular 
rating.






	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of a total left knee 
replacement is denied.  

Service connection for residuals of a total right knee 
replacement is denied.  

An initial compensable rating for residuals of bilateral 
inguinal hernia repairs is denied.  



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


